United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, AIR MAIL FACILITY, )
San Francisco, CA, Employer
)
__________________________________________ )
A.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1634
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2012 appellant filed a timely appeal from a May 8, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly determined that the selected position of
appointment clerk represented appellant’s wage-earning capacity.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated October 4, 2012,
the Board affirmed a September 26, 2011 OWCP decision finding that appellant did not establish

1

5 U.S.C. § 8101 et seq.

a bilateral wrist condition as a consequence of the accepted April 3, 2007 employment injury.2
As the Board noted, OWCP had accepted that she sustained contusions to the chest wall, left
shoulder and upper arms, as well as sprains to the lumbar spine, left shoulder and upper arms
when she was struck by a forklift. Appellant stopped working on August 31, 2009 and began
receiving compensation for wage loss. The history of the case as provided in the Board’s prior
decision is incorporated herein by reference.
OWCP had referred appellant, as the Board noted in the prior appeal, for a second
opinion evaluation by Dr. Ramon Jimenez, a Board-certified orthopedic surgeon. In an April 23,
2010 report, Dr. Jimenez provided a history and results on examination. He diagnosed cervical
and lumbar sprains and shoulder tendinitis, stating that appellant continued to have employmentrelated residuals. Dr. Jimenez provided a work capacity evaluation (OWCP-5c) indicating that
appellant could work eight hours per day, with limitations of four hours of sitting, standing,
walking and reaching, with no reaching above shoulder. The limitations also included lifting of
10 pounds for up to two hours per day.
In a report dated September 8, 2011, attending physician Dr. Robert Harrison, a Boardcertified internist, noted that appellant had begun vocational rehabilitation in early 2011. He
indicated that she did repetitive keying tasks and her neck and hand pain worsened. Dr. Harrison
reported that appellant had been restricted to two hours of typing or keying since April 2011.
A rehabilitation counselor completed a job classification form (OWCP-66) dated
September 26, 2011 for the position of appointment clerk.3 The job was described as sedentary
strength level, with occasional lifting of 10 pounds, with frequent reaching and handling. The
weekly wages were reported as $400.00, and the counselor indicated that the position was
reasonably available in appellant’s commuting area, based on a recent labor market survey.
By letter dated October 20, 2011, OWCP advised appellant that her claim had been
accepted for cervical strain. In a letter dated October 24, 2011, it advised her that it proposed to
reduce her compensation on the grounds that she had the capacity to earn wages as an
appointment clerk. OWCP stated that the job was within the work restrictions provided by
Dr. Jimenez.
In a letter dated November 17, 2011, appellant’s representative stated that appellant
disagreed with the proposed action. The representative indicated that appellant had not been able
to secure a similar job.
By decision dated December 1, 2011, OWCP reduced appellant’s compensation for wage
loss. The wage-earning capacity worksheet found that appellant’s current pay rate for the dateof-injury position was $1,072.25 per week and appellant had the capacity to earn $400.00 per
week in the position of appointment clerk.

2

Docket No. 12-867 (issued October 4, 2012).

3

Department of Labor’s Dictionary of Occupational Titles No. 237.367.010.

2

Appellant requested a hearing before an OWCP hearing representative, which was held
on March 8, 2012. In a report dated February 25, 2012, Dr. George Karalis, a psychiatrist, stated
that he was treating appellant for a work-related psychiatric condition.4 He indicated that the
orthopedic injuries had produced psychological sequelae that had worsened her preexisting
psychiatric condition. Dr. Karalis reported that appellant wanted to work at the employing
establishment.
By decision dated May 8, 2012, the hearing representative affirmed the December 1,
2011 decision. He stated that he found no medical reports in disagreement with the restrictions
outlined by Dr. Jimenez.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity.6 If the actual earnings do not fairly and reasonably represent wage-earning capacity, or if
the employee has no actual earnings, his or her wage-earning capacity is determined with due
regard to the nature of his or her injury, his or her degree of physical impairment, his or her usual
employment, his or her age, his or her qualifications for other employment, the availability of
suitable employment, and other factors and circumstances which may affect his or her wageearning capacity in his or her disabled condition.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.8 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.9

4

Dr. Karalis identified a separate OWCP claim for a 1993 injury.

5

Carla Letcher, 46 ECAB 452 (1995).

6

5 U.S.C. § 8115(a).

7

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

8

See Dennis D. Owen, 44 ECAB 475 (1993).

9

5 ECAB 376 (1953); see also 20 C.F.R. § 10.303.

3

ANALYSIS
In the present case, OWCP found that the position of appointment clerk, No. 237.367-010
in the Department of Labor’s Dictionary of Occupational Titles, represented appellant’s wageearning capacity. To be an appropriate position for a wage-earning capacity determination under
5 U.S.C. § 8115(a), the position must be medically and vocationally suitable. The evidence must
also properly document the position’s availability and the wages earned and OWCP must follow
established procedures before reducing appellant’s wage-loss compensation.
With respect to the issue of medical suitability of the selected position, OWCP primarily
refers to the reports of Dr. Jimenez, the second opinion physician. As to the work restrictions
reported, Dr. Jimenez limited appellant to, inter alia, four hours of sitting and reaching and no
overhead reaching. OWCP does not explain how it determined that these restrictions were
within the job requirements of the appointment clerk position. There is nothing in the job
classification form (OWCP-66) that limits sitting to no more than four hours. The position is
specifically described as a sedentary position. In addition, the job required frequent reaching,
and Dr. Jimenez had limited appellant’s reaching to four hours. The form states that frequent
means up to two thirds of the time may be spent on the activity. It is not clear whether any of the
reaching required was above shoulder.
There are additional questions raised by the medical evidence. Dr. Harrison did not
specifically address the performance of the selected position, but did limit appellant’s keying
activities to no more than two hours per day. It is not entirely clear whether such a restriction
would be within the job requirements of the selected position. It is also not clear whether such
restrictions derived from an employment-related or preexisting condition, or whether it was
based on a subsequently acquired condition.10 The record also indicates that appellant had
another claim involving an emotional condition, and OWCP does not make clear findings as to
any accepted conditions or relevant medical evidence with respect to that claim. The hearing
representative finds that Dr. Karalis did not preclude appellant from performing the position of
appointment clerk. However, it is not appellant’s burden to submit evidence showing she could
not perform the position. Rather, it is the burden of OWCP to establish that the selected position
was medically suitable.
OWCP procedures state that, unless the medical evidence is “clear and unequivocal” that
the selected position is medically suitable, OWCP should send a job description to an appropriate
physician for an opinion as to whether the claimant can perform the position.11 The medical
evidence in this case is not “clear and unequivocal” as to whether the position of appointment
clerk was medically suitable. OWCP should have secured a rationalized medical opinion on the
issue. The Board accordingly finds that OWCP did not meet its burden of proof to reduce
compensation pursuant to 5 U.S.C. § 8115(a).

10

OWCP must consider employment-related and preexisting conditions in determining medical suitability of a
position. Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity, Chapter
2.814.8(d) (October 2009).
11

Id.

4

CONCLUSION
The Board finds that OWCP did not properly determine that the selected position of
appointment clerk represented appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2012 is reversed.
Issued: May 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

